720 S.E.2d 8 (2011)
MOORE
v.
PROPER, et al.
No. 443A11-1.
Supreme Court of North Carolina.
December 15, 2011.
Steve R. Warren, for Moore, Janet E.
Larry Leake, Asheville, for Moore, Janet E.
Jaye E. Bingham, Raleigh, for Proper, Daniel H.
M. Janelle Lyons, Charlotte, for Proper, Daniel H.
Scott A. Hefner, Charlotte, for O'Hearn, Shaun, et al.
Norman Klick, Greensboro, for NCADA.
The following order has been entered on the motion filed on the 9th of December 2011 by NC Association of Defense Attorneys for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 15th of December 2011."